NO








NO. 12-10-00002-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
JESUS RENTERIA,
APPELLANT                                                     '     APPEAL
FROM THE 114TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     SMITH COUNTY,
TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            Appellant
pleaded guilty to burglary of a habitation, and the trial court assessed
punishment at imprisonment for twelve years.  We have received the trial
court’s certification showing that Appellant waived his right to appeal.  See
Tex. R. App. P. 25.2(d).  The
certification is signed by Appellant and his counsel.  Accordingly, the appeal
is dismissed for want of jurisdiction.
Opinion delivered February 26, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)